Title: Thomas Jefferson to Thomas Voigt, 29 October 1813
From: Jefferson, Thomas
To: Voigt, Thomas


          Sir Monticello Oct. 29. 13.
          The watch had arrived safe and was entirely approved. I should have acknoleged it, but expected you would forward a seal and deferred my answer that I might at the same time remit you for that & the balance of 3.D. which I observe due on your bill. to remove suspence I now mention this with the assurance of my respect.
          Th:
            Jefferson
        